SETTLEMENT AGREEMENT
 
THIS SETTLEMENT AGREEMENT (this “Agreement”) is made by and between NuRx
Pharmaceuticals, Inc. (“NuRx”), a corporation existing under the laws of Nevada,
and DYVA Holding Ltd. (“DYVA”), a corporation existing under the laws of
Switzerland.  NuRx and DYVA are sometimes individually referred to herein as a
“Party” and collectively as the “Parties.”
 
W I T N E S S E T H:
 
WHEREAS, NuRx and DYVA are parties to a lawsuit titled “DYVA Holding Ltd. v.
NuRx Pharmaceuticals, Inc.,” Case No. 2:09-cv-2178-KJD-LRL, pending in the
United States District Court, District of Nevada (the “Lawsuit”); and
 
WHEREAS, NuRx and DYVA are desirous of settling and resolving the Lawsuit on the
terms and conditions set forth in this Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants and conditions set forth
herein, NuRx and DYVA agree as follows:
 
SECTION 1

 
Representations and Warranties
 
1.1           Authorization; Enforceability.  Each Party represents and warrants
to the other Party that such Party has all requisite power and authority or
capacity to execute, deliver and perform its obligations under this Agreement
and any other document to be executed and delivered by it pursuant hereto.  The
execution, delivery and performance by such Party of this Agreement and any
other document to be executed and delivered by it pursuant hereto, and the
consummation by such Party of the transactions contemplated by this Agreement,
have been duly authorized by all necessary corporate or other action of such
Party and no other action on the part of such Party is necessary to authorize
this Agreement or the transactions contemplated by this Agreement.  This
Agreement and any other document to be executed and delivered by such Party
pursuant hereto have been duly executed and delivered by such Party and
constitute valid and binding obligations of such Party, enforceable against such
Party in accordance with their respective terms.
 
1.2           Absence of Conflict.  Each Party represents and warrants to the
other Party that neither the execution and delivery by such Party of this
Agreement, nor the consummation by such Party of the transactions contemplated
by this Agreement: (i) violates, is in conflict with, accelerates the
performance required by or constitutes a default (or an event which, with notice
or lapse of time or both, would constitute a default) under any material
agreement or commitment to which such Party is a party or by which any of such
Party’s properties or assets is bound, (ii) violates any statute or law or any
judgment, decree, order, regulation or rule of any court or other governmental
authority applicable to such Party, or (iii) conflicts with or violates any
provision of such Party’s charter, bylaws or any equivalent organizational or
governing documents.
 
 
SETTLEMENT AGREEMENT, Page 1 of 6

--------------------------------------------------------------------------------

 
 
SECTION 2

 
Payment
 
NuRx shall pay to DYVA, in care of the Trust Account at the law firm of
Brownstein Hyatt Farber Schreck, LLP (“BHFS”), the sum of FOUR HUNDRED THOUSAND
AND NO/100 DOLLARS ($400,000.00) to BHFS on or before 12:00 PM on April 8, 2010.
 
SECTION 3

 
Mutual Release
 
3.1           Except for the obligations set forth in this Settlement Agreement,
NuRx hereby forever releases and discharges DYVA and its past and present
subsidiary corporations, parent corporations, affiliates, partners, members,
joint venturers, heirs, successors, assigns, officers, directors, shareholders,
employees, agents, attorneys and insurers (in their individual and
representative capacities) from any and all claims, demands, losses, damages,
actions, causes of action, suits, debts, promises, liabilities, obligations,
liens, costs, expenses, attorneys’ fees, indemnities, subrogations (contractual
or equitable) or duties, of any nature, character or description whatsoever,
whether known or unknown, fixed or contingent, accrued or not yet accrued,
matured or not yet matured, anticipated or unanticipated, asserted or
unasserted, arising from or related to, directly or indirectly, the Lawsuit.
 
3.2           Except for the obligations set forth in this Settlement Agreement,
and upon the receipt of all of the consideration specified in Section 2, DYVA
forever releases and discharges NuRx and its past and present subsidiary
corporations, parent corporations, affiliates, partners, members, joint
venturers, heirs, successors, assigns, officers, directors, shareholders,
employees, agents, attorneys and insurers (in their individual and
representative capacities) from any and all claims, demands, losses, damages,
actions, causes of action, suits, debts, promises, liabilities, obligations,
liens, costs, expenses, attorneys’ fees, indemnities, subrogations (contractual
or equitable) or duties, of any nature, character or description whatsoever,
whether known or unknown, fixed or contingent, accrued or not yet accrued,
matured or not yet matured, anticipated or unanticipated, asserted or
unasserted, arising from or related to, directly or indirectly, the Lawsuit.
 
SECTION 4

 
Dismissal of the Lawsuit
 
Upon NuRx’s satisfaction of all obligations in Sections 2, 5 and 6, the Lawsuit
shall be dismissed with prejudice by the filing of a Stipulation and Order for
Dismissal with Prejudice, attached to this Agreement as Exhibit A.
 
 
SETTLEMENT AGREEMENT, Page 2 of 6

--------------------------------------------------------------------------------

 
 
SECTION 5
 
Amendment to Rights Agreement
 
Upon execution of this Settlement Agreement, NuRx shall provide satisfactory
proof that it has amended the Stockholder Rights Agreement, dated June 1, 2009,
by and between NuRx and Continental Stock Transfer & Trust Company as Rights
Agent (“CST”), as amended by the Amendment to Stockholder Rights Agreement,
dated January 27, 2010, by and between NuRx and CST (as amended, the “Rights
Agreement”) such that the definition of “Exempt Person” in Section 1 of the
Rights Agreement shall be amended and restated to read in its entirety as
follows:
 
“Exempt Person” means
 
(i)         the Company, any Subsidiary of the Company, any employee benefit
plan or employee stock plan of the Company or of any Subsidiary of the Company,
or any person or entity organized, appointed, established or holding Company
Common Stock for or pursuant to the terms of any such plan;
 
(ii)         any Person who would otherwise become an Acquiring Person solely by
virtue of a reduction in the number of outstanding shares of Company Common
Stock; provided, however, that any such Person shall not be an Exempt Person if,
subsequent to such reduction, such Person shall become the Beneficial Owner of
any additional shares of Company Common Stock;
 
(iii)                   Dr. Parkash Gill and his immediate family members and
their Affiliates and Associates, provided, however, that any such Person shall
not be an Exempt Person if such Person shall become the Beneficial Owner of any
additional shares of Company Common Stock after the effective time of this
Agreement;
 
(iv)                   Parent and Merger Sub (each as defined in the Merger
Agreement), either individually or together, solely in connection with the
approval, execution and delivery of the Merger Agreement and the Voting
Agreements, and any of the transactions contemplated thereby, including, but not
limited to, the Merger (as defined in the Merger Agreement); or
 
(v)         DYVA Holding Ltd. and its Affiliates and their respective
Associates; provided, however, that no such person shall be an Exempt Person if
DYVA Holding Ltd. shall become the Beneficial Owner, either directly or
beneficially, of any additional shares of Company Common Stock acquired during
the period beginning April 9, 2010 and ending April 9, 2012.”
 
 
SETTLEMENT AGREEMENT, Page 3 of 6

--------------------------------------------------------------------------------

 
 
SECTION 6

 
Redemption Plan
 
At the time of execution of this Settlement Agreement, NuRx shall provide
satisfactory proof that it has withdrawn its claimed redemption rights over any
of DYVA’s shares, whether directly or beneficially owned.  NuRx further
represents and warrants that its redemption By Law adopted on September 22,
2009, is inapplicable to all of DYVA’s shares, as those shares were acquired
prior to the redemption By Law’s existence.
 
SECTION 7

 
Voting Agreement
 
DYVA shall execute and deliver to NuRx the voting agreement in substantially the
form attached hereto as Exhibit B.
 
SECTION 8

 
Binding Effect
 
This Agreement shall inure to the benefit of and be binding upon the Parties and
their respective heirs, successors and assigns.
 
SECTION 9

 
Time of the Essence
 
Time is of the essence of this Agreement and all of its terms, provisions,
conditions and covenants.
 
SECTION 10

 
Entire Agreement
 
This Agreement contains the entire agreement between the Parties and may not be
changed or terminated orally but only by a written instrument executed by the
Parties after the date of this Agreement.
 
SECTION 11

 
Construction
 
The terms and conditions of this Agreement shall be construed as a whole
according to its fair meaning and not strictly for or against any Party.  The
Parties acknowledge that each of them has reviewed this Agreement and has had
the opportunity to have it reviewed by their  respective attorneys and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not apply in the interpretation of this Agreement.
 
 
SETTLEMENT AGREEMENT, Page 4 of 6

--------------------------------------------------------------------------------

 
 
SECTION 12

 
Attorneys’ Fees
 
In any action or proceeding to enforce the terms of this Agreement or to redress
any violation of this Agreement, the prevailing party shall be entitled to
recover as damages its attorneys’ fees and costs incurred, whether or not the
action is reduced to judgment.  For the purposes of this provision, the
“prevailing party” shall be that party who has been successful with regard to
the main issue, even if that party did not prevail on all issues.
 
SECTION 13

 
Governing Law and Forum
 
The laws of the State of Nevada (without giving effect to choice of law or
conflict of law principles) shall govern this Agreement, including the validity,
construction, performance and effect thereof.  Any lawsuit, action or proceeding
to interpret or enforce the terms of this Agreement shall be brought in a court
of competent jurisdiction in the County of Clark, State of Nevada.
 
SECTION 14

 
Necessary Action
 
Each of the Parties shall do any act or thing and execute any and all documents
or instruments necessary or proper to effectuate the provisions and intent of
this Agreement.
 
SECTION 15

 
Counterparts
 
This Agreement may be executed in any number of counterparts, each of which when
duly executed and delivered shall be deemed an original, but all such
counterparts shall constitute one and the same agreement.  Any signature page of
this Agreement may be detached from any counterpart without impairing the legal
effect of any signatures, and may be attached to another counterpart, identical
in form, but having attached to it one or more additional signature pages.  This
Agreement may be executed by signatures provided by electronic facsimile
transmission (also known as “Fax” copies), which facsimile signatures shall be
as binding and effective as original signatures.
 
SECTION 16

 
Effective Date of Agreement
 
The effective date of this Agreement shall be the date on which the last Party
who is to sign this Agreement signs the Agreement.
 
 
SETTLEMENT AGREEMENT, Page 5 of 6

--------------------------------------------------------------------------------

 
 
SECTION 17
 
Authority to Execute
 
Each Party represents, covenants and warrants to the other that it has all the
necessary and required power and authority to enter into this Agreement, and
that each individual executing this Agreement on behalf of any Party
specifically warrants that he or she has the authority to bind that entity by
his or her signature.
 

 
“DYVA”
   
“NuRx”
               
Executed this 9th day of April 2010
   
Executed this 9th day of April 2010
               
DYVA HOLDING LTD.
   
NURX PHARMACEUTICALS, INC.
              By: 
/s/ Paul Bagley
  By:
/s/ Harin Padma-Nathan
   
Name: Paul Bagley
   
Name:  Harin Padma-Nathan
   
Title:Attorney-in-Fact
   
Title:Chief Executive Officer
 

 
 

SETTLEMENT AGREEMENT, Page 6 of 6